 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES R. PREIMESBERGER,                          Case No. 1:19-cv-01441-AWI-SAB

12                 Plaintiff,                         ORDER VACATING ORDER REQUIRING
                                                      DEFENDANT TO FILE A RESPONSIVE
13          v.                                        PLEADING

14   THE UNITED STATES,                               (ECF No. 35)

15                 Defendant.

16

17          On May 26, 2021, an order issued requiring Defendant to file a responsive pleading

18 within fourteen days of the date of entry of this order. (ECF No. 35.) However, upon further

19 review of the docket, an answer was filed on September 9, 2020. (ECF No. 1.)
20          Accordingly, the May 26, 2021 order requiring Defendant to file a responsive pleading

21 (ECF No. 35) is HEREBY VACATED.

22
     IT IS SO ORDERED.
23

24 Dated:     May 27, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
